OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (512) 329-0050 Date of fiscal year end: February 28, 2013 Date of reporting period: May 31, 2012 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. CM Advisors Fund Schedule of Investments May 31, 2012 (Unaudited) COMMON STOCKS - 84.7% Shares Value Consumer Discretionary - 12.8% Auto Components - 0.1% Drew Industries, Inc. * $ Distributors - 0.9% Core-Mark Holding Company, Inc. Hotels, Restaurants & Leisure - 0.0% (a) WMS Industries, Inc. * Household Durables - 7.0% MDC Holdings, Inc. Toll Brothers, Inc. * Media - 1.4% Comcast Corporation - Class A Special Walt Disney Company (The) Multiline Retail - 1.0% Target Corporation Specialty Retail - 2.4% Staples, Inc. Consumer Staples - 3.9% Food & Staples Retailing - 3.8% Tesco plc - ADR Wal-Mart Stores, Inc. Personal Products - 0.1% LifeVantage Corporation * Energy - 3.6% Energy Equipment & Services - 1.2% Tidewater, Inc. Oil, Gas & Consumable Fuels - 2.4% Exxon Mobil Corporation Valero Energy Corporation Financials - 9.4% Commercial Banks - 3.5% Wells Fargo & Company Consumer Finance - 1.4% American Express Company Insurance - 4.5% Berkshire Hathaway, Inc. - Class B * Marsh & McLennan Companies, Inc. CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS - 84.7% (Continued) Shares Value Financials - 9.4% (Continued) Insurance - 4.5% (Continued) SeaBright Holdings, Inc. $ Selective Insurance Group, Inc. Health Care - 2.0% Health Care Equipment & Supplies - 1.1% Medtronic, Inc. Health Care Providers & Services - 0.3% VCA Antech, Inc. * Life Sciences Tools & Services - 0.6% Thermo Fisher Scientific, Inc. Industrials - 25.0% Aerospace & Defense - 0.3% Innovative Solutions & Support, Inc. * Building Products - 3.7% Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. * Insteel Industries, Inc. Masonite Worldwide Holdings, Inc. * Universal Forest Products, Inc. Commercial Services & Supplies - 3.5% ABM Industries, Inc. Cintas Corporation Steelcase, Inc. - Class A Construction & Engineering - 5.9% Granite Construction, Inc. Jacobs Engineering Group, Inc. * Orion Marine Group, Inc. * Electrical Equipment - 3.8% Emerson Electric Company Encore Wire Corporation Powell Industries, Inc. * Servotronics, Inc. Industrial Conglomerates - 1.5% 3M Company Machinery - 3.8% Astec Industries, Inc. * Harsco Corporation L.S. Starrett Company (The) Lydall, Inc. * CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS - 84.7% (Continued) Shares Value Industrials - 25.0% (Continued) Machinery - 3.8% (Continued) Omega Flex, Inc. * $ Professional Services - 2.2% CDI Corporation Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors - 0.3% Lawson Products, Inc. Information Technology - 26.1% Communications Equipment - 3.2% Cisco Systems, Inc. PCTEL, Inc. Computers & Peripherals - 3.3% Dell, Inc. * Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components - 5.7% Benchmark Electronics, Inc. * Corning, Inc. Maxwell Technologies, Inc. * Molex, Inc. Newport Corporation * Perceptron, Inc. * Planar Systems, Inc. * Vishay Precision Group, Inc. * Internet Software & Services - 0.0% (a) EarthLink, Inc. Velti plc * IT Services - 1.3% Paychex, Inc. Semiconductors & Semiconductor Equipment - 6.1% Applied Materials, Inc. Cohu, Inc. Intel Corporation Rudolph Technologies, Inc. * Software - 6.5% Microsoft Corporation Materials - 1.9% Chemicals - 0.0% (a) Olin Corporation CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS - 84.7% (Continued) Shares Value Materials - 1.9% (Continued) Metals & Mining - 1.9% Comstock Mining, Inc. * $ Newmont Mining Corporation Total Common Stocks(Cost$91,968,619) $ WARRANTS - 0.1% Shares Value Wells Fargo & Company(Cost $130,130) $ MONEY MARKET FUNDS - 16.1% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost$19,062,333) $ Total Investments at Value - 100.9% (Cost $111,161,082) $ Liabilities in Excess of Other Assets-(0.9%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. * (a) Non-income producing security. Amount rounds to less than 0.1%. (b) Variable rate security.The rate shown is the 7-day effective yield as of May 31, 2012 See accompanying notes to Schedules of Investments. CM Advisors Small Cap Value Fund Schedule of Investments May 31, 2012 (Unaudited) COMMON STOCKS - 93.3% Shares Value Consumer Discretionary - 13.7% Auto Components - 1.5% Drew Industries, Inc. * $ Distributors - 2.8% Core-Mark Holding Company, Inc. Hotels, Restaurants & Leisure - 2.3% WMS Industries, Inc. * Household Durables - 7.1% MDC Holdings, Inc. Toll Brothers, Inc. * Consumer Staples - 0.5% Personal Products - 0.5% LifeVantage Corporation * Energy - 1.9% Energy Equipment & Services - 1.9% Gulf Island Fabrication, Inc. Tidewater, Inc. Financials - 3.7% Commercial Banks - 1.2% Glacier Bancorp, Inc. Insurance - 2.5% AMERISAFE, Inc. * SeaBright Holdings, Inc. Selective Insurance Group, Inc. Health Care - 1.2% Health Care Providers & Services - 1.2% VCA Antech, Inc. * Industrials - 49.9% Aerospace & Defense - 2.5% Curtiss-Wright Corporation Innovative Solutions & Support, Inc. * Building Products - 11.2% Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. * Insteel Industries, Inc. Masonite Worldwide Holdings, Inc. * Quanex Building Products Corporation Universal Forest Products, Inc. CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 93.3% (Continued) Shares Value Industrials - 49.9% (Continued) Commercial Services & Supplies - 5.0% ABM Industries, Inc. $ Steelcase, Inc. - Class A Construction & Engineering - 6.9% EMCOR Group, Inc. Granite Construction, Inc. Orion Marine Group, Inc. * Electrical Equipment - 7.9% Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Machinery - 9.3% Astec Industries, Inc. * Flow International Corporation * Harsco Corporation L.S. Starrett Company (The) Lydall, Inc. * Omega Flex, Inc. * Professional Services - 5.7% CDI Corporation Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors - 1.4% Lawson Products, Inc. Information Technology - 18.4% Communications Equipment - 0.5% PCTEL, Inc. Computers & Peripherals - 0.9% Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components - 10.1% Benchmark Electronics, Inc. * Electro Scientific Industries, Inc. FEI Company * Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. * Planar Systems, Inc. * Vishay Precision Group, Inc. * Internet Software & Services - 2.0% EarthLink, Inc. CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 93.3% (Continued) Shares Value Information Technology - 18.4% (Continued) Internet Software & Services - 2.0% (Continued) Velti plc * $ Semiconductors & Semiconductor Equipment - 4.9% Cohu, Inc. CyberOptics Corporation * International Rectifier Corporation * Rudolph Technologies, Inc. * Materials - 4.0% Chemicals - 0.7% Olin Corporation Metals & Mining - 3.3% Comstock Mining, Inc. * Synalloy Corporation Total Common Stocks(Cost$7,790,366) $ MONEY MARKET FUNDS - 7.1% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $636,044) $ Total Investments at Value - 100.4% (Cost $8,426,410) $ Liabilities in Excess of Other Assets-(0.4%) ) Net Assets - 100.0% $ * Non-income producing security. (a) Variable rate security.The rate shown is the 7-day effective yield as of May 31, 2012. See accompanying notes to Schedules of Investments. CM Advisors Opportunity Fund Schedule of Investments May 31, 2012 (Unaudited) COMMON STOCKS - 63.4% Shares Value Consumer Discretionary - 9.5% Hotels, Restaurants & Leisure - 4.0% Kona Grill, Inc. * $ Multimedia Games Holding Company, Inc. * Internet & Catalog Retail - 0.8% Gaiam, Inc. - Class A * Leisure Equipment & Products - 3.7% Arctic Cat, Inc. * LeapFrog Enterprises, Inc. * Specialty Retail - 1.0% TravelCenters of America, LLC * Consumer Staples - 2.6% Food Products - 1.2% Coffee Holding Company, Inc. Personal Products - 1.4% LifeVantage Corporation * Energy - 3.1% Energy Equipment & Services - 2.3% TGC Industries, Inc. * Oil, Gas & Consumable Fuels - 0.8% Synergy Resources Corporation * Financials - 11.0% Capital Markets - 2.4% Ellington Financial, LLC Commercial Banks - 6.9% BancorpSouth, Inc. Hanmi Financial Corporation * Wilshire Bancorp, Inc. * Insurance - 1.7% Greenlight Capital Re Ltd. - Class A * Health Care - 2.7% Pharmaceuticals - 2.7% Questcor Pharmaceuticals, Inc. * Industrials - 11.3% Aerospace & Defense - 2.3% Hexcel Corporation * CM Advisors Opportunity Fund Schedule of Investments (Continued) COMMON STOCKS - 63.4% (Continued) Shares Value Industrials - 11.3% (Continued) Building Products - 1.2% Trex Company, Inc. * $ Machinery - 5.4% Flow International Corporation * Lydall, Inc. * Robbins & Myers, Inc. Trading Companies & Distributors - 2.4% Titan Machinery, Inc. * Information Technology - 17.7% Communications Equipment - 2.1% Network Engines, Inc. * Sierra Wireless, Inc. * Internet Software & Services - 6.1% 21Vianet Group, Inc. - ADR * Blucora, Inc. * Velti plc * Semiconductors & Semiconductor Equipment - 2.0% Himax Technologies, Inc. Monolithic Power Systems, Inc. * Software - 7.5% Cadence Design Systems, Inc. * Ellie Mae, Inc. * KongZhong Corporation - ADR * NQ Mobile, Inc. - ADR * Materials - 5.5% Metals & Mining - 5.5% Comstock Mining, Inc. * Revett Minerals, Inc. * Rubicon Minerals Corporation * Seabridge Gold, Inc. * Total Common Stocks(Cost$1,123,661) $ CLOSED-END FUNDS - 4.6% Shares Value Central GoldTrust * (Cost $87,198) $ EXCHANGE-TRADED FUNDS - 5.1% Shares Value SPDR Gold Trust * (Cost $88,350) $ CM Advisors Opportunity Fund Schedule of Investments (Continued) MONEY MARKET FUNDS - 13.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $236,376) $ Total Investments at Value - 87.0% (Cost $1,535,585) $ Other Assets in Excess of Liabilities-13.0% Net Assets - 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security.The rate shown is the 7-day effective yield as of May 31, 2012. See accompanying notes to Schedules of Investments. CM Advisors Fixed Income Fund Schedule of Investments May 31, 2012 (Unaudited) CORPORATE BONDS-41.3% Par Value Value Consumer Discretionary - 6.9% Auto Components- 0.4% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure- 0.8% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables- 0.9% MDC Holdings, Inc., 5.625%, due 02/01/20 Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers Finance Corporation, 5.15%, due 05/15/15 Media- 1.9% Comcast Corporation, 6.30%, due 11/15/17 5.70%, due 05/15/18 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 6.55%, due 11/15/37 Tele-Communications, Inc., 10.125%, due 04/15/22 Multiline Retail- 0.7% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail- 2.2% Advance Auto Parts, Inc., 5.75%, due 05/01/20 Home Depot, Inc. (The), 5.40%, due 03/01/16 5.875%, due 12/16/36 Staples, Inc., 9.75%, due 01/15/14 Consumer Staples - 5.6% Beverages- 1.3% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food & Staples Retailing- 0.9% Wal-Mart Stores, Inc., 6.50%, due 08/15/37 Food Products- 0.9% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products- 0.4% Clorox Company (The), 5.45%, due 10/15/12 Personal Products- 2.1% Avon Products, Inc., 6.50%, due 03/01/19 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-41.3% (Continued) Par Value Value Consumer Staples - 5.6% (Continued) Personal Products- 2.1% (Continued) Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 $ $ Energy - 4.9% Energy Equipment & Services- 3.9% Rowan Companies, Inc., 7.875%, due 08/01/19 Transocean, Inc., 7.375%, due 04/15/18 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 7.00%, due 03/15/38 9.875%, due 03/01/39 Oil, Gas & Consumable Fuels- 1.0% Valero Energy Corporation, 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials - 2.7% Commercial Banks- 0.6% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance- 1.3% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Real Estate Investment Trusts (REIT)- 0.8% Weyerhaeuser Company, 7.375%, due 03/15/32 Health Care - 1.7% Health Care Providers & Services- 1.0% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals- 0.7% Johnson & Johnson, 5.15%, due 07/15/18 Industrials - 5.5% Aerospace & Defense- 0.3% United Technologies Corporation, 5.375%, due 12/15/17 Building Products- 1.0% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 7.75%, due 08/01/29 Commercial Services & Supplies- 0.8% Pitney Bowes, Inc., 5.75%, due 09/15/17 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-41.3% (Continued) Par Value Value Industrials - 5.5% (Continued) Commercial Services & Supplies- 0.8% (Continued) R.R. Donnelley & Sons Company, 6.125%, due 01/15/17 $ $ 11.75%, due 02/01/19 Electrical Equipment- 0.7% Emerson Electric Company, 5.25%, due 10/15/18 Machinery- 0.1% Dover Corporation, 5.45%, due 03/15/18 Professional Services- 0.8% Dun & Bradstreet Corporation (The), 6.00%, due 04/01/13 Equifax, Inc., 7.00%, due 07/01/37 Road & Rail- 1.8% Canadian Pacific Railroad Company, 7.25%, due 05/15/19 CSX Corporation, 6.25%, due 03/15/18 Union Pacific Corporation, 5.70%, due 08/15/18 Information Technology - 4.2% Computers & Peripherals- 0.5% Dell, Inc., 5.65%, due 04/15/18 Electronic Equipment, Instruments & Components- 1.3% Avnet, Inc., 6.625%, due 09/15/16 Corning, Inc., 6.85%, due 03/01/29 7.25%, due 08/15/36 IT Services- 2.4% International Business Machines Corporation, 7.625%, due 10/15/18 Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Materials - 9.1% Chemicals- 1.7% Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Lubrizol Corporation (The), 6.50%, due 10/01/34 Construction Materials- 1.0% Vulcan Materials Company, 6.40%, due 11/30/17 7.50%, due 06/15/21 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-41.3% (Continued) Par Value Value Materials - 9.1% (Continued) Containers & Packaging- 0.9% Ball Corporation, 7.375%, due 09/01/19 $ $ Metals & Mining- 5.5% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 ArcelorMittal, 4.50%, due 02/25/17 Commercial Metals Company, 6.50%, due 07/15/17 7.35%, due 08/15/18 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 6.85%, due 11/15/36 Utilities - 0.7% Multi-Utilities- 0.7% Consolidated Edison, Inc., 5.85%, due 04/01/18 Total Corporate Bonds(Cost$35,257,095) $ U.S. GOVERNMENT OBLIGATIONS-17.1% Par Value Value U.S. Treasury Bills (a) - 17.1% 0.14%, due 11/08/12(Cost $16,989,422) $ $ CLOSED-END FUNDS - 1.0% Shares Value Pioneer High Income Trust $ Western Asset Managed High Income Fund, Inc. Total Closed-End Funds(Cost$855,726) $ MONEY MARKET FUNDS - 40.0% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $39,798,067) $ Total Investments at Value - 99.4% (Cost $92,900,310) $ Other Assets in Excess of Liabilities-0.6% Net Assets - 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security.The rate shown is the 7-day effective yield as of May 31, 2012. See accompanying notes to Schedules of Investments. CM Advisors Family of Funds Notes to Schedules of Investments May 31, 2012 (Unaudited) 1. Securities Valuation The portfolio securities of CM Advisors Fund, CM Advisors Small Cap Value Fund, CM Advisors Opportunity Fund and CM Advisors Fixed Income Fund (the “Funds”) are generally valued at market value determined on the basis of available market quotations as of the close of regular trading on the New York Stock Exchange (typically 4:00 p.m. Eastern time).Securities listed on an exchange or quoted on a national market system are valued at the last sales price.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price.It is expected that fixed income securities will ordinarily be traded in the over-the-counter market.Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the portfolio security is principally traded closes early or if trading of the particular portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculations) or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures.Instruments with maturities of 60 days or less may be valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: ● Level 1 – quoted prices in active markets for identical securities ● Level 2 – other significant observable inputs ● Level 3 – significant unobservable inputs For example, Corporate Bonds and U.S. Government Obligations held by the CM Advisors Fixed Income Fund are classified as Level 2 since values are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure the fair value of a particular security may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Funds’ investments by security type as of May 31, 2012: CM Advisors Fund: Level 1 Level 2 Level 3 Total Common Stocks $ $
